Citation Nr: 9925274	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-94 702	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for alcoholism.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In February 1999 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDING OF FACT

The claim of entitlement to service connection for alcoholism 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for alcoholism is not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board may address the merits of the appellant's 
claim it must, first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

For reasons indicated below, the veteran's claim of 
entitlement to service connection for alcoholism is not well-
grounded.

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses of alcoholism or alcohol 
problems.  There is no evidence of any disciplinary measures 
taken as a result of any inservice alcohol abuse.

In February 1991, the veteran sustained sub-arachnoid and 
intraventricular hemorrhage as a result of an automobile 
accident.  He subsequently developed a right middle cerebral 
aneurysm infarct.  The Washington Hospital Center admission 
report shows that the veteran had a history of alcohol abuse 
and had a blood alcohol level of .219 at the time of his 
admission.  Follow-up treatment records from Mount Vernon 
Hospital, dating from March 1991 to May 1991, show that the 
veteran gave an approximate twenty-year history of consuming 
a six-pack of beer on a daily basis.  He stated that both his 
father and paternal grandfather were also heavy drinkers.  
This history was also repeated in May 1991 Learning Center 
records.  These records showed the importance of stressing 
abstinence of alcohol with the veteran, but did not formally 
show a diagnosis of alcoholism.  A November 1991 Social 
Security Administration evaluation shows that the veteran had 
a life history of drinking a six pack of beer a day.

A January 1992 VA psychiatric examination report shows a 
psychiatric diagnosis of organic personality syndrome.

Subsequent private treatment records show that the veteran 
continued to attempt complete abstinence from alcohol after 
his hospitalization discharge.  

During his October 1992 central office hearing before a 
Member of the Board, the veteran related that he began to 
drink before service, but did not drink to excess.  He 
contended that if alcohol was the reason for his accident, 
then his active duty service was part of the reason for his 
alcohol use.  He testified that his drinking escalated during 
service.  

A December 1995 VA psychiatric examination shows that the 
veteran had difficulty with alcohol for many years as did his 
father and grandfather.  He was diagnosed with a history of 
prior difficulty with alcohol abuse.

During his August 1998 central office hearing before the 
undersigned Board Member, the veteran testified that he did 
not drink prior to service and first began while serving in 
Vietnam, due to the stress and as a result of an inservice 
back injury.  Thereafter he drank every night.  He continued 
to drink after his discharge and believed he was first 
arrested for public intoxication shortly after his discharge 
in his hometown, Welch, West Virginia.  He was also arrested 
for public intoxication in Raleigh, North Carolina in 1972 
and other jurisdictions throughout the 1970's.  He denied 
ever receiving treatment for alcoholism and was first ordered 
to attend Alcoholics Anonymous in 1992 by court order.  After 
his accident, he stated that a psychiatrist told him he had a 
problem with alcoholism.  The veteran testified that he 
continued to have problems with alcohol and had been jailed 
the night before the hearing for public intoxication.

Pursuant to the Board's February 1999 remand, the RO 
attempted to obtain copies of the veteran's previous arrest 
records, but advised the veteran in a February 1999 letter 
that more complete names and addresses were needed for the 
various jurisdictions.  The veteran did not respond to this 
letter.  

Analysis

The veteran contends that he currently suffers from 
alcoholism as a result of his service.  While the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the veteran believes he is currently diagnosed with 
alcoholism, he has not provided any actual medical diagnosis.  
Moreover, the veteran has failed to provide competent medical 
evidence of a nexus between any current alcoholism and his 
service; an essential element to his claim.  In this regard, 
although several treatment records record the veteran's 
history of a twenty year history of alcohol abuse, evidence 
which is simply information recorded by a medical examiner 
unenhanced by any additional medical comment by that examiner 
does not constitute "competent medical evidence."  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore his claim 
for service connection for alcoholism must be denied as not 
well grounded.

The RO requested that the veteran provide them with 
additional information concerning his legal problem stemming 
from alcohol abuse.  He did not provide the necessary 
information.  The duty to assist is not always a one-way 
street. If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As noted previously, where a claim is not well-grounded there 
is no duty to assist the veteran.  Struck v. Brown, 9 Vet. 
App. 145 (1996).

Although the Board has considered and denied the veteran's 
claim on a ground different from that of the RO, that is, 
whether the claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


ORDER

Service connection for alcoholism is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

